Title: James T. Austin to Thomas Jefferson, 12 July 1811
From: Austin, James T.
To: Jefferson, Thomas


          
                   
                     Boston 
                     12. July 1811.
           
		  A citizen who holds in most exalted respect the illustrious character of the late President of the United States begs leave to enclose a pamphlet, written with a view of supporting the laws & constitution of the Country—and seizes this only occassion in his life of expressing the most devoted admiration of
          
            James T
              Austin.—
         